Citation Nr: 1634968	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-38 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training service from June 1965 to August 1965 and active duty service from July 1968 to November 1974, with additional service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of that transcript is of record. 

This case was before the Board in October 2011 when the issue herein was remanded for additional development.  In October 2011 The Board also remanded the issues of entitlement to service connection for psoriasis, a neck disability, a bilateral ankle disability, a bilateral knee disability, and a bilateral hand disability for additional development.  The Board also notes that an increased evaluation for tinnitus was withdrawn during a May 2011 Board hearing.  The case was again before the Board in June 2014, when the Board denied entitlement to service connection for psoriasis, a neck disability, a bilateral ankle disability and a bilateral hand disability and granted service connection for a bilateral knee disability.  In June 2014, the Board again remanded the remaining claim of entitlement to service connection for bilateral hearing loss for additional development and consideration..  It now returns for appellate review.  


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss is as likely as not related to his active service



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), with respect to this issue are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. Vet. App. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active service.  Specifically, in May 2011 testimony, the Veteran asserted he experienced noise exposure in the military, including as a helicopter pilot in the Republic of Vietnam during the Vietnam Era.  

The Veteran was afforded VA audiological examinations in May 2009, May 2011 and November 2011.  Each examination contained audiometric testing which revealed that the Veteran had hearing loss disability for VA purposes in both ears.  38 C.F.R. § 3.385.  Thus, the current disability element for bilateral hearing loss is established by the evidence. 

The Veteran's available service treatment records do not reference noise exposure during service.  However, there is some indication of hearing loss.  Specifically, a May 1971 service treatment record noted a puretone finding of 25 decibels at 1000 Hertz in the right ear and puretone findings of 30 decibels at 500 Hertz and 25 decibels at 1000 Hertz in the left ear.  As the threshold for normal hearing is from zero to 20 decibels, higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the Veteran's DD 214 documents that his military occupational specialty, 7563, was a pilot.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss.

As to the origin of the Veteran's hearing loss, the May 2009 VA examiner opined the Veteran's current bilateral hearing loss was not the result of aircraft engine noise while in service because results from his claims file revealed hearing thresholds were within normal limits when he entered military service throughout his military service and when he separated from military service with the Marine Reserve.  Similarly, a May 2010 VA examiner found that audiometric test results at time of the Veteran's induction during the military and at discharge were all within normal limits of hearing at the relevant thresholds bilaterally, thus based upon these objective audiometric test results, the VA examiner opined that the Veteran's current hearing loss was not related to military noise exposure.  A November 2011 VA examiner also opined the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service as hearing thresholds were within normal limits during his active duty military service, at the time of his separation from active duty military service, at his entrance in Marine Corp Reserve and at separation from reserve service.  The November 2011 VA examiner also stated there were no significant threshold shifts.  

Most recently, an October 2014 VA examiner found the Veteran's hearing loss was not connected to service as hearing thresholds were within normal limits at the time of entrance in the military and at the time of separation from the military, with no significant threshold shifts reported.  The October 2014 VA examiner noted there was no change from the opinion expressed in the November 2011 examination report.  The October 2014 VA examiner stated that May 1971 in-service audiogram results, which she characterized variously as mild hearing loss and borderline normal, were not clinically significant, because they occurred one time during Veteran's entire military service and were most likely a result of a temporary cold, sinus or flu.  

The May 2009, May 2010, and November 2011 VA examination reports tend to weigh against the claim.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.   As noted above, the May 2009, May 2010, and November 2011 VA examination reports all relied, in part, on a finding the that Veteran had normal hearing at separation.  Moreover, these examination reports did not address the May 1971 service treatment record which noted some degree of impaired hearing in both the right ear and left ear.  

Furthermore, while the October 2014 VA examination report attributed the May 1971 in-service audiogram findings to a temporary cold, sinus or flu, there is not support for such in the record.  These results are listed twice in the record, once as part of an examination report and once as a separate single entry, and neither record noted the existence of a temporary cold, sinus or flu condition.  As the October 2014 VA examiner did not identify any evidence to support such a finding, the medical opinion is of little evidentiary value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In contrast to the above VA audiological examination reports, a January 2010 VA medical letter from the Veteran's primary physician stated a person's hearing loss and tinnitus result from exposure to loud noises over time, and that such loud noises would include airplanes and helicopters.  Additionally, as described above, the Veteran, in May 2011 testimony, reported he had a noticeable loss in hearing after he began flying during service.  He also testified that his in-service noise exposure related to flying was greater than his post-service noise exposure related to flying because the engines were placed further back in the post-service aircraft.  He also testified that he wore hearing protection when flying for his post-service occupation and that the hearing protection in the military consisted of helmets, which were primarily for safety, and whatever hearing protection existed as part of such was built into the cuffs, a method which is now antiquated.  Such is supported by a February 2010 statement from a fellow service member who reported the in-service flight helmets he and the Veteran wore were designed primary for safety and sound suppression was secondary and marginal at best.  The February 2010 statement from a fellow service member further reported that flying with the jet engine noise and wind noise coupled with flight deck operations affected normal hearing.  The February 2010 statement from a fellow service member also reported that numerous pilots were treated for hearing loss, including Veteran, and that the fix at the time was to try different ear plugs.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  The evidence shows that the Veteran presently has bilateral hearing loss, with minimal evidence of an intercurrent cause and with evidence of diminished hearing loss during service. 

Thus, at the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds the Veteran's bilateral hearing loss is in fact related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that service connection for bilateral hearing loss is warranted.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


